Filed for Record
                                                                                2/11/2015 4:55:44 PM
                                                                                Rhonda Barchak, District Clerk
                                                                                Brazoria County, Texas
                                                                                79750-CV
                                                                                Kandice Haseloff, Deputy

                                   Cause No. 79750-CV

DONALD B. MULLINS                          §             IN THE DISTRICT COURT OF
                                                                                FILED IN
                                           §                             1st COURT OF APPEALS
v.                                         §                                 HOUSTON, TEXAS
                                           §                             2/17/2015 4:10:55 PM
MARTINEZ ROW f/k/a and                     §             BRAZORIA        COUNTY,
                                                                         CHRISTOPHER TEXAS
                                                                                         A. PRINE
MARTINEZ INVESTMENTS                       §                                     Clerk
                                           §
                                           §             149th JUDICIAL DISTRICT
                                           §

                                  NOTICE OF APPEAL

       Donald B. Mullins and Blue Sky Right of Way, L.L.C., hereby appeal the judgment dated

November 25, 2014, in the above-styled and numbered cause of action, to the First or the

Fourteenth Court of Appeals.


       Dated: February 11, 2015
                                          Respectfully submitted,




                                          Patrick F. Timmons, Jr.
                                          State Bar No. 20049500
                                          8556 Katy Freeway, Suite 120
                                          Houston, Texas 77024-1806
                                          (713) 465-7638 Office
                                          (713) 465-9527 Facsimile
                                          pft@timmonslawfirm.com
                                  CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Notice of Appeal of Donald B. Mullins against
Martinez R.O.W., L.L.C., has been forwarded to Ms. Leslie Shores, Sheehy, Ware and Pappas, 2500 Two
Houston Center, 909 Fanin Street, Houston, Texas 77010-1003, (713) 951-1199 by facsimile on this 11th
day of February, 2015.




                                              Respectfully submitted,




                                              Patrick F. Timmons, Jr.